t c memo united_states tax_court basim shami and rania ardah et al petitioners v commissioner of internal revenue respondent docket nos filed date jeremy m fingeret michael a thompson and robert g wonish ii for petitioners sara w dalton joshua smeltzer and derek matta for respondent 1this case is consolidated for purposes of trial briefing and opinion with the cases of arthur j goertz and jo mccall goertz docket no farouk shami and izziah shami docket no shaukat gulamani docket no rami shami and najat badran docket nos and and john mccall and kathy mccall docket nos and memorandum findings_of_fact and opinion kroupa judge respondent determined deficiencies in these consolidated cases as follows dkt no petitioners dollar_figure dollar_figure -0- basim shami and rania ardah arthur j and jo mccall goertz farouk and izziah shami shaukat gulamani rami shami and najat badran john and kathy mccall rami shami and najat badran john and kathy mccall dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- -0- dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure after concessions the sole issue for decision is whether certain wages farouk systems inc fs paid to petitioner farouk shami mr shami for 1the parties disagree as to whether the remaining fs employees whose wages fs used to claim the research_credit for the relevant years engaged in qualified_research within the meaning of sec_41 the parties agreed however at the court’s direction to focus on the two highest fs wage earners and and petitioner john mccall mr mccall for and qualify as research expenses for purposes of fs claiming the credit_for_increasing_research_activities under sec_41 research_credit we hold that none of the wages qualify findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the accompanying exhibits are incorporated each petitioner resided in texas when the petitions were filed petitioners were shareholders of fs an s_corporation for federal tax purposes fs developed manufactured and sold internationally hair skin and nail products fs had hundreds of employees and was organized into various departments including manufacturing marketing sales education and research_and_development product development activities were spread across departments but activities involving scientific knowledge and experimentation were conducted by the research_and_development department or were outsourced the research_and_development department staff ranged from to employees during the relevant years the staff included chemists technicians and a vice president of 2all section references are to the internal_revenue_code in effect for the relevant years and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated research_and_development who supervised the department fs is most known for developing the biosilk chi hair coloring systems and flat irons color vision sunglitz and deep brilliance product lines mr shami founded fs in after coming to the united_states in the 1960’s from palestine on an academic scholarship eschewing his father’s desires that he follow him into teaching and began working part time as a hair stylist mr shami was fs’s chief_executive_officer president and secretary for and he also served as the chairman of fs’s board_of directors and as the sole member of fs’s manufacturing and operations committee mr shami was paid wages of dollar_figure dollar_figure and dollar_figure for and respectively mr mccall was a principal for many years of armstrong mccall a wholesale_distributor that marketed and sold fs products mr mccall became a shareholder officer and director of fs in the 1990s mr mccall was fs’s executive vice president and the sole member of its sales and marketing committee for and mr mccall was paid wages of dollar_figure and dollar_figure for and respectively neither mr shami nor mr mccall have formal education or training in any physical or biological science or engineering fs contracted with alliantgroup lp alliantgroup to conduct research_and_development tax_credit studies covering the relevant years the studies concluded that fs was eligible to claim the research_credit based in part upon wages paid to mr shami and mr mccall the results of the studies formed the basis for fs claiming the research_credit for the relevant years fs filed form_1120s u s income_tax return for an s_corporation claiming the research_credit for each year at issue petitioners filed tax returns claiming their respective portions of the research credits respondent issued petitioners deficiency notices disallowing the claimed research credits petitioners filed timely petitions for redetermination with this court opinion we are asked to decide whether certain wages fs paid to mr shami and mr mccall qualify for the research_credit we begin with the burden_of_proof the commissioner’s determinations in a deficiency_notice are presumed correct and taxpayers bear the burden of proving otherwise rule a 290_us_111 tax_credits are a matter of legislative grace 3the attorneys representing petitioners are alliantgroup employees the court is satisfied that the attorneys’ representation of petitioners did not create a conflict of interest under rule g as they obtained the necessary informed consent and taxpayers bear the burden of proving they are entitled to claim tax_credits see eg 503_us_79 292_us_435 the burden to disprove a claimed credit may shift to the commissioner if the taxpayers prove that they have satisfied certain conditions sec_7491 gaitan v commissioner tcmemo_2012_3 petitioners have not shown that they complied with the requirements of sec_7491 the burden_of_proof therefore remains with petitioners see rule a we now address whether certain wages fs paid to mr shami and mr mccall qualify for the research_credit a taxpayer is allowed a credit against income taxes equal to of the excess if any of the qualified_research_expenses qres for the taxable_year over the base_amount sec_41 qres include among other things wages paid_or_incurred to an employee for performing qualified_services sec_41 and qualified_services means engaging in qualified_research or engaging in the direct supervision of research activities that 4in congress created stricter eligibility requirements for claiming the research_credit out of concern that taxpayers were interpreting the research_credit too broadly and that some taxpayers claimed the credit for virtually any expenses relating to product development s rept no pincite 1986_3_cb_1 see also union carbide corp subs v commissioner tcmemo_2009_50 h rept no pincite 1986_3_cb_1 constitute qualified_research sec_41 the term engaging in qualified_research as used in sec_41 means the actual conduct of qualified_research as in a scientist conducting laboratory experiments sec_1_41-2 income_tax regs direct supervision of qualified_research means immediate supervision first-line management of qualified_research as in a research scientist who directly supervises laboratory research sec_1_41-2 income_tax regs direct supervision does not include supervision by a higher level manager to whom first-line managers report even if the manager is a qualified_research scientist id if an employee has performed both qualified_services and nonqualified services only the_amount_of_wages allocated to the performance of qualified_services constitutes qres sec_1_41-2 income_tax regs all wages paid to an employee however are allocable to qualified_services and constitute qres if at least of the employee’s wages are attributable to qualified_services for a taxable_year sec_1_41-2 income_tax regs the_amount_of_wages properly allocable to qualified_services is determined by multiplying the total amount of wages paid to or incurred for the employee during the taxable_year by the ratio of the total time actually spent by the employee in the performance of qualified_services for the employer to the total time spent by the employee in the performance of all services for the employer during the taxable_year sec_1_41-2 income_tax regs another allocation method may be used if the taxpayer demonstrates the alternative method is more appropriate id a taxpayer claiming a credit under sec_41 must retain records in sufficiently usable form and detail to substantiate that the expenditures claimed are eligible for the credit sec_1_41-4 income_tax regs petitioners did not demonstrate a more appropriate method than the one the regulations prescribe for apportioning the wages between qualified_services and nonqualified services accordingly while petitioners are not required to show that mr shami and mr mccall wore lab coats petitioners must substantiate the time mr shami and mr mccall spent performing qualified_services and the total time they spent performing all other services we now turn to this issue petitioners claim that mr shami and mr mccall spent of their time performing certain services related to fs product research_and_development research_and_development services that constitute qualified_services for and and that mr shami spent of his time performing such services for respondent argues that petitioners failed to adequately substantiate the wage allocations for mr shami and mr mccall we agree fs’s product research_and_development was conducted across numerous departments and by many employees petitioners failed to provide any documentation that establishes how much time if any mr shami or mr mccall spent performing research_and_development services during the relevant years moreover testimony petitioners offered to substantiate the time mr shami and mr mccall spent performing purported qualified_services was inadequate petitioners offered the testimony of mr shami mr mccall and two fs employees jason yates and tai pham several witnesses contradicted mr shami’s testimony and no witnesses corroborated mr mccall’s testimony the testimony of the two fs employees was general vague conclusory and insufficient to establish the time mr shami or mr mccall spent performing any specific service in sum we found all of their testimony self-serving and unreliable we need not and do not accept any of their testimony see 87_tc_74 we hold that the inadequate substantiation prevents any amount of the relevant wages from qualifying for the research_credit petitioners argue that we must estimate the_amount_of_wages allocable to qualified_services if we find either mr shami or mr mccall performed qualified_services we disagree if a taxpayer establishes that he or she paid_or_incurred an expense but does not establish the amount of the expense this court may approximate the amount of the expense bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir for the cohan_rule to apply however a reasonable basis must exist on which this court can make an estimate 245_f2d_559 5th cir 85_tc_731 without such a basis any allowance would amount to unguided largesse williams f 2d pincite petitioners failed to satisfy the court that there is sufficient evidence to estimate the appropriate allocation of wages between qualified_services and nonqualified services for mr shami and mr mccall the cohan_rule therefore does not allow this court to make an estimate and we decline to do so see eg union carbide corp subs v commissioner tcmemo_2009_50 eustace v commissioner tcmemo_2001_66 aff’d 312_f3d_905 7th cir fudim v commissioner tcmemo_1994_235 petitioners rely on 570_f3d_672 5th cir in arguing that this court must make an estimate we follow a court_of_appeals decision squarely on point when appeal from our decision would lie to that court absent stipulation by the parties to the contrary 54_tc_742 aff’d 445_f2d_985 10th cir mcferrin is inapposite to the present case in mcferrin the commissioner argued that even if qualified_research occurred the taxpayer failed to provide adequate documentation to substantiate the costs associated with the research mcferrin f 3d pincite the court_of_appeals applying the cohan_rule held that if the taxpayer can show activities that were qualified_research then the court should estimate the expenses associated with those activities id the court_of_appeals for the fifth circuit did not overrule or even address the basic requirement under cohan that a court must have a reasonable basis upon which to make an estimate see eg 691_fsupp2d_688 n d tex moreover the court_of_appeals for the fifth circuit upheld the requirement that a court must have a reasonable basis upon which to make an estimate in williams accordingly the court of appeal’s decision does not require this court to estimate the amounts of 5we note that the u s district_court for the southern district of texas decision from which the taxpayer appealed in mcferrin denied the taxpayer the research_credit because the taxpayer failed to adequately substantiate the claimed qres see united_states v mcferrin a f t r 2d s d tex the district_court did not apply however the cohan_rule because the taxpayer failed to prove that it actually engaged in qualified_research activities id accordingly the district_court never determined whether it could make an estimate id mr shami’s or mr mccall’s wages that are allocable to qualified_services given our finding that we lack a reasonable basis upon which to make such an estimate we reject therefore petitioners’ argument we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing and the parties’ concessions decisions will be entered under rule
